United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1979
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Craig Thomas Priday,                    * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 13, 2008
                                Filed: January 12, 2009
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Craig Thomas Priday pled guilty to possessing firearms after one prior
conviction for tampering with a motor vehicle by operation, see Mo. Rev. Stat. §
569.080.1(2), and two previous convictions for assault, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e). After determining that Priday was subject to an enhanced
sentence under section 924(e)(1) as an armed career criminal, because he had three
prior convictions for violent felonies, see U.S.S.G. § 4B1.4(a), the district court
sentenced him to 180 months in prison and 3 years of supervised release. On appeal,
Priday argues that the district court violated the Sixth Amendment and acted contrary
to Apprendi v. New Jersey, 530 U.S. 466 (2000), when it concluded that his conviction
for tampering with a motor vehicle was a violent felony.
       We recently held the Missouri crime of tampering does not qualify as a “crime
of violence” for purposes of U.S. Sentencing Guideline § 2K2.1(a)(2), United States
v. Williams, 537 F.3d 969, 974-75 (8th Cir. 2008), a term we recognize as
synonymous with the term “violent felony” for purposes of the Armed Career
Criminal Act, see United States v. Johnson, 417 F.3d 990, 996 (8th Cir. 2005) (“The
statutory definition of ‘violent felony’ is viewed as interchangeable with the
guidelines definition of ‘crime of violence.’”).

       Based on the holding in Williams, we reverse the sentence and remand to the
district court for resentencing.
                         ______________________________




                                        -2-